DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the reply filed on 10/14/2022 in which claims 1-2 and 6 are amended, claims 1-6 are pending in the instant application and are examined on the merits herein.

Response to Arguments
Objections to the Drawings
The objections to the drawings have been withdrawn in view of the amendments to the drawings filed on 10/14/2022.

Rejections under 35 U.S.C. 102(a)(1) and 103
Applicant's arguments filed 10/14/2022 have been fully considered and are not considered persuasive and/or where the claim amendments have necessitated new rejections.
Regarding amended claim 1, the applicant asserts on pg. 5 that the reference used to reject claim 1, Palumbo, fails to teach or suggest the limitations as recited in amended claim 1. The arguments set forth by the applicant are as follows: the applicant asserts that Palumbo fails to teach a rectangular urine slot having elongated straight parallel sides and that Palumbo does not address the same issue as the instant application, obviating any reason to modify. 
In response to the applicant’s arguments, the examiner acknowledges the applicant’s arguments and notes that Palumbo was not used in the previous Office Action to disclose a rectangular urine slot. Further, as disclosed in the previous Office Action, Palumbo does disclose how the urine management system of the prior art is effective in lessening epidermal irritation by attachment to the urogenital area and by entrapping and immediately containing urine after it is expelled. The amendments to claim 1 have necessitated a new grounds of rejection as explained below.   
Regarding amended claim 2, the applicant asserts on pg. 6 that the references used to reject claim 2, Palumbo and Oprandi, fail to teach or suggest the limitations as recited in amended claim 2. The arguments set forth by the applicant are as follows: the applicant asserts that both references fail to disclose a rectangular urine slot and that there can be no motivation or reason to modify the references to meet the amended limitations.
In response to the applicant’s arguments, the examiner acknowledges the applicant’s arguments and notes that neither Palumbo nor Oprandi was used in the previous Office Action to disclose a rectangular urine slot. The amendments to claim 2 have necessitated a new grounds of rejection as explained below. 
As the amendments to claim 6 are substantially similar to those made to claims 1 and 2, the amendments to claim 6 have necessitated a new grounds of rejection as explained below. 

Priority
No priority is claimed in the instant application. All claims receive priority to the filing date of the instant application, 03/24/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    638
    648
    media_image1.png
    Greyscale

Fig. 1 of Palumbo.


    PNG
    media_image2.png
    650
    413
    media_image2.png
    Greyscale

Fig. 3 of Palumbo.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent no. 6,551,292 to Palumbo (PTO-892) as evidenced by NPL U to Cambridge University (PTO-892).
Regarding claim 1, Palumbo discloses a vaginal shield assembly (10 urine management system)  for inhibiting urine from contacting irritated skin during urination (col. 1 lines 26-36 explanation of how the system works overall to inhibit epidermal irritation), said assembly (10 urine management system)  comprising: a panel (11 panel) having a plurality of intersecting sides (as illustrated in Fig. 1 above- 100, 102, 104 intersecting sides of 11 panel) such that said panel (11 panel) has a triangular shape (as illustrated in Fig. 1 above- panel has a roughly triangular shape with 100, 102, 104 intersecting sides meeting at 101, 103, and 105 corners) wherein said panel (11 panel comprising 12 flange) is configured to be positioned over female genitalia (col. 2 lines 29-33), said panel (11 panel comprising 12 flange) having a urine slot (12 flange comprising 13 urine slot) extending through said panel (as illustrated in Fig. 3 above- 13 urine slot passing through 17 wearer facing surface of 11 panel) wherein said urine slot (13 urine slot) is configured to be aligned with a urethra (col. 3 lines 49-51, 48 projection directly next to 13 urine slot placed in communication with urethra) when said panel is positioned over the female genitalia (col. 2 lines 29-33) thereby facilitating urine to pass through said urine slot (col. 8 lines 55-57; 13 urine slot), said urine slot (13 urine slot) being rectangular having elongated straight parallel sides (col. 8 lines 57-62, urine slot can be any shape or size, preferably oblong in either the longitudinal or transversal direction), said panel (11 panel comprising 12 flange) being comprised of a fluid impermeable material (col. 5 lines 66-67 and 1-3, 11 panel comprised of a fluid impermeable material; col. 9 lines 15-20, 12 flange comprised of a hydrophobic material) wherein said panel (11 panel) is configured to inhibit the urine from contacting the female genitalia thereby inhibiting irritation that would develop from the urine contacting the female genitalia (col. 1 lines 26-36; col. 2 lines 11-21, 11 panel comprising 12 flange with 48 projection configured to inhibit skin irritation from urination).  
As evidenced by Cambridge University, an oblong is defined as a “flat shape with four sides and four angles of 90° and opposite sides of equal length” and “having a shape that is longer than it is wide”; therefore, it could be understood that the urine slot of Palumbo as disclosed as oblong can be considered as being rectangular having elongated straight parallel sides.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo as evidenced by Cambridge University as applied to claim 1 above, and further in view of P.G. Pub. no. US/2006/0149195 A1 to Oprandi (IDS dated 03/24/2021).
The disclosure of Palumbo is explained in the rejection of claim 1 above. 
Regarding claim 2, Palumbo discloses that the panel (11 panel) has a first surface (17 user facing surface), a second surface (as illustrated in Fig. 3 above- 110 second surface), and a perimeter edge extending therebetween (as illustrated in Fig. 3 above- 112 perimeter edge between), said perimeter edge (as illustrated in Fig. 3 above- 112 perimeter edge) having a first side (as illustrated in Fig. 1 above- 102 first side), a second side (as illustrated in Fig. 1 above- 104 second side), and a third side (as illustrated above- 100 third side), each of said first side (as illustrated in Fig. 1 above- 102 first side) and said second side (as illustrated in Fig. 1 above- 104 second side) intersecting said third side (as illustrated above- 100 third side) at a respective one of a first corner (as illustrated in Fig. 1 above- 103 first corner) and a second corner (as illustrated in Fig. 1 above- 105 second corner) of said panel (11 panel), each of said first side (as illustrated in Fig. 1 above- 102 first side) and said second side (as illustrated in Fig. 1 above- 104 second side) intersecting each other at a third corner (as illustrated in Fig. 1 above- 101 third corner), and a longitudinal axis (Fig. 1, 3 longitudinal centerline) that is symmetrical between the first (as illustrated in Fig. 1 above- 103 first corner) and second (as illustrated in Fig. 1 above- 105 second corner) corner in the direction between said third side (as illustrated in Fig. 1 above- 100 third side) and said third corner (as illustrated in Fig. 1 above- 101 third corner).
Palumbo differs from the instantly claimed invention in that Palumbo fails to disclose the panel having a fold line extending between said third side and said third corner such that said fold line bisects said panel, said panel being foldable along said fold line into a closed position for storage having said first corner being aligned with said second corner.   
Oprandi discloses a panel (12 panel) having a fold line (70 fold line) extending along a longitudinal centerline (para. 0047 lines 1-4) that causes the panel to be folded completely in half (para. 0041 lines 4-8 panel folded in half), allowing the edges of the panel (12 panel) to be in communication with each other (Fig. 9c showing half-folded panel). 
Oprandi is considered to be analogous to the instantly claimed invention in that Oprandi discloses a female urination device. One of ordinary skill in the art would have been motivated to provide a fold line along the longitudinal axis of Palumbo as taught by Oprandi, because Oprandi teaches that this makes the system more compact and carriable (see para. 0041-0042 lines 12-14 and 1-3). 
Regarding the limitation “said elongated straight parallel sides of said urine slot being parallel to said fold line”, Palumbo as modified by Oprandi discloses the elongated straight parallel sides of said urine slot (Palumbo, col. 8 lines 57-62, 13 urine slot can be any shape or size, preferably oblong having straight parallel sides) being parallel to said fold line (Palumbo, col. 8 lines 57-62, 13 urine slot is preferably oblong along the longitudinal direction; Oprandi, para. 0047 lines 1-4, 70 fold line extended along a longitudinal centerline).   
Regarding claim 3, Palumbo discloses that the urine slot (13 urine slot) extends through said first surface (17 wearing facing surface) and said second surface (as illustrated in Fig. 3 above- 110 second surface) of said panel (col. 8 lines 55-57; 11 panel), said urine slot (13 urine slot) being positioned on said longitudinal axis (Fig. 1, 3 longitudinal centerline), said urine slot (13 urine slot) being positioned closer to said third corner (as illustrated in Fig. 1 above- 101 third corner) than said third side (as illustrated in Fig. 1 above- 100 third side; 13 urine slot shown closer to 101 third corner than 100 third side). 
Palumbo differs from the instantly claimed invention in that Palumbo fails to disclose the urine slot being on a fold line. 
Oprandi discloses a panel (12 panel) having a fold line (70 fold line) extending along a longitudinal centerline (para. 0047 lines 1-4).
The motivation for modifying Palumbo with the modifications of Oprandi is explained in the rejection of claim 2 above. 
Regarding claim 4, Palumbo discloses that each of said first corner (as illustrated in Fig. 1 above- 103 first corner), said second corner (as illustrated in Fig. 1 above- 105 second corner) and said third corner (as illustrated in Fig. 1 above- 101 third corner) is rounded (as illustrated in Fig. 1 above- 101, 103, 105 corners rounded off), said first side (as illustrated in Fig. 1 above- 102 first side) curving inwardly toward said longitudinal axis (Fig. 1, 3 longitudinal centerline) between said first corner (as illustrated in Fig. 1 above- 103 first corner) and said third corner (as illustrated in Fig. 1 above- 101 third corner; 102 first side curving toward 3 centerline), said second side (as illustrated in Fig. 1 above- 104 second side) curving inwardly toward said longitudinal axis (Fig. 1, 3 longitudinal centerline) between said second corner (as illustrated in Fig. 1 above- 105 second corner) and said third corner (as illustrated in Fig. 1 above- 101 third corner; 104 second side curving toward 3 centerline).  
Palumbo differs from the instantly claimed invention in that Palumbo fails to disclose a fold line at the longitudinal center that the first and second lines curve inwardly toward. 
Oprandi discloses a panel (12 panel) having a fold line (70 fold line) extending along a longitudinal centerline (para. 0047 lines 1-4).
The motivation for modifying Palumbo with the modifications of Oprandi is explained in the rejection of claim 2 above.
Regarding claim 5, Palumbo discloses a pair of tabs (16 tabs), each of said tabs (16 tabs) being coupled to and extending away from said panel (col. 8-9 lines 65-67 and 1-9, coupled to 11 panel via connection to 12 flange; Fig. 1 showing 16 tabs extending away from 11 panel) wherein each of the said tabs (16 tabs) is configured to be gripped by a user for positioning said panel (11 panel) over the female genitalia (col. 9 lines 14-16, flange placement over uro-genital area; col. 9 lines 49-55, tabs for facilitating placement of 12 flange as a part of 11 panel over the uro-genital area)
Palumbo differs from the instantly claimed invention in that Palumbo fails to disclose the tabs being coupled to the perimeter edge of the panel and positioned on a respective one of said first or second corner. 
It would have been obvious to one of ordinary skill in the art to modify the arrangement of the tabs from around the orifice of Palumbo to the perimeter edge of the first or second corners as it has been held that mere rearrangement of parts is an obvious matter of design choice. The tabs of the instant application do not provide an unexpected result by their arrangement at the corners of the panel and perform the same function as the tabs of the prior art.  
Regarding claim 6, Palumbo discloses a vaginal shield assembly (10 urine management system) for inhibiting urine from contacting irritated skin during urination (col. 1 lines 26-36 explanation of how the system works overall to inhibit epidermal irritation), said assembly (10 urine management system) comprising: a panel (11 panel) having a plurality of intersecting sides (as illustrated in Fig. 1 above- 100, 102, 104 intersecting sides of 11 panel) such that said panel (11 panel) has a triangular shape (as illustrated in Fig. 1 above- panel has a roughly triangular shape with 100, 102, 104 intersecting sides meeting at 101, 103, and 105 corners) wherein said panel (11 panel comprising 12 flange) is configured to be positioned over female genitalia (col. 2 lines 29-33), said panel (11 panel comprising 12 flange) having a urine slot (12 flange comprising 13 urine slot) extending through said panel (as illustrated in Fig. 3 above- 13 urine slot passing through 17 wearer facing surface of 11 panel) wherein said urine slot (13 urine slot) is configured to be aligned with a urethra (col. 3 lines 49-51, 48 projection directly next to 13 urine slot placed in communication with urethra) when said panel is positioned over the female genitalia (col. 2 lines 29-33) thereby facilitating urine to pass through said urine slot (col. 8 lines 55-57; 13 urine slot), said urine slot (13 urine slot) being rectangular having elongated straight parallel sides (col. 8 lines 57-62, urine slot can be any shape or size, preferably oblong in either the longitudinal or transversal direction), said panel (11 panel comprising 12 flange) being comprised of a fluid impermeable material (col. 5 lines 66-67 and 1-3, 11 panel comprised of a fluid impermeable material; col. 9 lines 15-20, 12 flange comprised of a hydrophobic material) wherein said panel (11 panel) is configured to inhibit the urine from contacting the female genitalia thereby inhibiting irritation that would develop from the urine contacting the female genitalia (col. 1 lines 26-36; col. 2 lines 11-21, 11 panel comprising 12 flange with 48 projection configured to inhibit skin irritation), said panel (11 panel) having a first surface (17 user facing surface), a second surface (as illustrated in Fig. 3 above- 110 second surface), and a perimeter edge extending therebetween (as illustrated in Fig. 3 above- 112 perimeter edge between), said perimeter edge (as illustrated in Fig. 3 above- 112 perimeter edge) having a first side (as illustrated in Fig. 1 above- 102 first side), a second side (as illustrated in Fig. 1 above- 104 second side), and a third side (as illustrated above- 100 third side), each of said first side (as illustrated in Fig. 1 above- 102 first side) and said second side (as illustrated in Fig. 1 above- 104 second side) intersecting said third side (as illustrated above- 100 third side) at a respective one of a first corner (as illustrated in Fig. 1 above- 103 first corner) and a second corner (as illustrated in Fig. 1 above- 105 second corner) of said panel (11 panel), each of said first side (as illustrated in Fig. 1 above- 102 first side) and said second side (as illustrated in Fig. 1 above- 104 second side) intersecting each other at a third corner (as illustrated in Fig. 1 above- 101 third corner), and a longitudinal axis (Fig. 1, 3 longitudinal centerline) that is symmetrical between the first (as illustrated in Fig. 1 above- 103 first corner) and second (as illustrated in Fig. 1 above- 105 second corner) corner in the direction between said third side (as illustrated in Fig. 1 above- 100 third side) and said third corner (as illustrated in Fig. 1 above- 101 third corner), said urine slot (13 urine slot) extends through said first surface (17 wearing facing surface) and said second surface (as illustrated in Fig. 3 above- 110 second surface) of said panel (col. 8 lines 55-57; 11 panel), said urine slot (13 urine slot) being positioned on said longitudinal axis (Fig. 1, 3 longitudinal centerline), said urine slot (13 urine slot) being positioned closer to said third corner (as illustrated in Fig. 1 above- 101 third corner) than said third side (as illustrated in Fig. 1 above- 100 third side; 13 urine slot shown much closer to 101 third corner than 100 third side), each of said first corner (as illustrated in Fig. 1 above- 103 first corner), said second corner (as illustrated in Fig. 1 above- 105 second corner) and said third corner (as illustrated in Fig. 1 above- 101 third corner) is rounded (as illustrated in Fig. 1 above- 101, 103, 105 corners are all rounded off), said first side (as illustrated in Fig. 1 above- 102 first side) curving inwardly toward said longitudinal axis (Fig. 1, 3 longitudinal centerline) between said first corner (as illustrated in Fig. 1 above- 103 first corner) and said third corner (as illustrated in Fig. 1 above- 101 third corner; 102 first side curving toward 3 centerline), said second side (as illustrated in Fig. 1 above- 104 second side) curving inwardly toward said longitudinal axis (Fig. 1, 3 longitudinal centerline) between said second corner (as illustrated in Fig. 1 above- 105 second corner) and said third corner (as illustrated in Fig. 1 above- 101 third corner; 104 second side curving toward 3 centerline); and a pair of tabs (16 tabs), each of said tabs (16 tabs) being coupled to and extending away from said panel (col. 8-9 lines 65-67 and 1-9, coupled to 11 panel via connection to 12 flange; Fig. 1 showing 16 tabs extending away from 11 panel) wherein each of the said tabs is configured to be gripped by a user for positioning said panel over the female genitalia (col. 9 lines 14-16, flange placement over uro-genital area; col. 9 lines 49-55, tabs for facilitating placement of 12 flange as a part of 11 panel over the uro-genital area).
As evidenced by Cambridge University, an oblong is defined as a “flat shape with four sides and four angles of 90° and opposite sides of equal length” and “having a shape that is longer than it is wide”; therefore, it could be understood that the urine slot of Palumbo as disclosed as oblong can be considered as being rectangular having elongated straight parallel sides.  
Palumbo differs from the instantly claimed invention in that Palumbo fails to disclose the panel having a fold line extending between said third side and said third corner such that said fold line bisects said panel, said panel being foldable along said fold line into a closed position for storage having said first corner being aligned with said second corner, the urine slot being on a fold line, a fold line at the longitudinal center that the first and second lines curve inwardly toward, and the tabs being coupled to the perimeter edge of the panel and positioned on a respective one of said first or second corner.
Oprandi discloses a panel (12 panel) having a fold line (70 fold line) extending along a longitudinal centerline (para. 0047 lines 1-4) that causes the panel to be folded completely in half (para. 0041 lines 4-8 panel folded in half), allowing the edges of the panel (12 panel) to be in communication with each other (Fig. 9c showing half-folded panel). 
Oprandi is considered to be analogous to the instantly claimed invention in that Oprandi discloses a female urination device. One of ordinary skill in the art would have been motivated to provide a fold line along the longitudinal axis of Palumbo as taught by Oprandi, because Oprandi teaches that this makes the system more compact and carriable (see para. 0041-0042 lines 12-14 and 1-3). 
Regarding the limitation “said elongated straight parallel sides of said urine slot being parallel to said fold line”, Palumbo as modified by Oprandi discloses the elongated straight parallel sides of said urine slot (col. 8 lines 57-62, 13 urine slot can be any shape or size, preferably oblong having straight parallel sides) being parallel to said fold line (Palumbo, col. 8 lines 57-62, 13 urine slot is preferably oblong along the longitudinal direction; Oprandi, para. 0047 lines 1-4, 70 fold line extended along a longitudinal centerline).   
Further, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the tabs from around the orifice of Palumbo to the perimeter edge of the first or second corners as it has been held that mere rearrangement of parts is an obvious matter of design choice. The tabs of the instant application do not provide an unexpected result by their arrangement at the corners of the panel and perform the same function as the tabs of the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                    

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781